COLLINS, J.
(dissenting).
I cannot concur in tbe conclusion that Mr. Klages was not guilty of contributory negligence which caused his death. He left his work out of curiosity, went into the street, was told of the danger, fully realized it, decided to let the wire cable alone, went away, then returned, and, without having any duty to perform, attempted to move it to one side, simply, in my judgment, because he had previously been dared to handle it by his fellow workmen, who were standing by in sufficient numbers to warn and protect travelers on the street, if there were any, — of which there was no proof, and no presumption, because of the torn-up condition of both wagon track and sidewalk. If this was not gross carelessness and negligence, I cannot imagine what is, and therefore dissent.